DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
	Examiner is unclear about Applicant’s specific position in that Examiner is unsure if this is a identity of terminology issue (MPEP 2131 - The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)) or a science/technology issue.
	Applicant appears to refer to Ono’s remarks of “index” being not the same as “diopter” and while Examiner understands this might lead to confusion, as both terms can be and are part of terms of art (e.g. index of refraction/refractive index as well as diopter/diopter or refractive power or focal length), Ono’s disclosure makes clear to those of ordinary skill in the art the SPH values and “index” are those of power/diopters.
	For example Ono (col. 2:65 - col. 3:4) refers to using glasses to correct farsightedness (hyperopia) having index values 1.0, 1.5, 2.0, 2.5, and 3.0.  Those of ordinary skill in the art immediately recognize correcting hyperopia (farsightedness) is done with positive power (positive diopter)1.  Even though Ono uses “index value”, the values are clearly the diopter values of the lenses as those of ordinary skill in the art understand.  Additionally, Ono uses the term “index” as synonymous with power/prescription (col. 3:10-25), thereby again corroborating what those of ordinary skill in the art understand as being disclosed by Ono as lenses with 0.0 SPH diopter.
	Similarly, those of ordinary skill in the recognize Ono’s Figure 6 and associated disclosure (col. 6:7-24) to again refer to the possible dioptric powers of such lenses.  Such lenses having common values 0.0 through 6.0, as well as Ono is replete with referring to the lenses and their prescription (col. 3:10-25, claim 8, etc.) which those of ordinary skill in the art recognize as being customarily give in values of diopters2.  
	From an optical science perspective, as discussed previously in the Office Action mailed December 7, 2021, one of the possible powers of lenses to be placed in the frames is 0.0 SPH diopters which would result in no (non) magnification.  Again, those of ordinary skill in the art immediately recognize this as dictated by the associated math/physics as a result of the lensmaker’s equation and the association between focal length/refractive power and magnification3:

	Equation 19: F = F1 + F2 as the diopter/power version of the lensmaker’s
	Equation 71: M =                         
                            
                                
                                    1
                                
                                
                                    1
                                    -
                                    h
                                    *
                                    F
                                
                            
                        
                     as spectacle magnification  

    PNG
    media_image1.png
    424
    388
    media_image1.png
    Greyscale

	For a lens of F = 0.0 diopters (refractive power) the magnification reduces to M = 1, which is understood to those of ordinary skill in the art as being non-magnifying - i.e. unity magnification whereby the object is not enlarged or reduced.
	Applicant/Applicant’s representatives have additional experience with such non-magnification of zero (0) power “lenses” commonly known as windows.
	Generally windows (house, apartment, etc.) have flat surfaces and from the traditional lensmaker’s4 the focal power - 1/f = 0:
	                
                    
                        
                            1
                        
                        
                            f
                        
                    
                    ≈
                    
                        
                            n
                            -
                            1
                        
                    
                    
                        
                            
                                
                                    1
                                
                                
                                    R
                                    1
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    R
                                    2
                                
                            
                        
                    
                
            
	For a window of flat surfaces, R1 = R2 = infinity (∞), thus 1/f = 0, where f = the focal length and 1/f = the refractive/focal power in diopters.  
	Applicant has likely observed such house/apartment windows do not magnify (increase or decrease) the size of the objects seen through the windows.  This is due to the lack of refractive power and in turn no magnification - i.e. magnification value is unity.
	Ono discusses using lenses of no refractive power (0.0 SPH diopters) and therefore they provide unity magnification - i.e. a non-magnifying lens as one of the lenses of the kit.
	While Applicant’s remarks (and claims) make reference to magnification powers being in diopters, those of ordinary skill in the art generally understand what is actually meant.  Even though mathematically magnification is unitless, it is clear Applicant is really referring to the prescriptive/refractive power of the lens. Thus “non-magnifying” is similarly understood to mean no (or zero) refractive power which is as taught by Ono (Fig. 6: 0.0 SPH). 





Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15-16, 20-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ono et al. (US 6,183,081 - Ono; of record).
	As to claim 13, Ono teaches diagnostic eyewear kit comprising a plurality of diagnostic eyewear (Ono claim 6; col. 7:44-50), each of the diagnostic eyewear comprises a frame (Ono Fig. 1; Fig. 10 - 1, 1-1, 2, 3, 4), a first non-magnifying lens supported by the frame (Ono Fig. 1; Fig. 6 - shaded area at 0.0; Fig. 10 - 1, 1-1; col. 3:10-24; col. 6:7-14; col. 7:24-28; as discussed by Ono, the left/right lens can be selected preferably from the shaded area of the commonly used SPH/CYL values which includes 0.0D (i.e. non-magnifying)), a second magnifying lens supported by the frame (Ono Fig. 1; Fig. 6 - shaded area at > 0.0; Fig. 10 - 1, 1-1; col. 3:10-24; col. 6:7-14; col. 7:24-28; as discussed by Ono, the left/right lens can be selected preferably from the shaded area of the commonly used SPH/CYL values which includes values greater than 0.0 (i.e. magnifying)), wherein the frame is structured and arranged to alternately position the first non-magnifying portion in a left viewing position in front of a left eye of the wearer while the second magnifying lens is positioned in a right viewing position in front of a right eye of the wearer, and then to position the first non-magnifying portion in the right viewing position while the second magnifying lens is positioned in the left viewing position (Ono Fig. 10 - 1, 1-1; col. 7:5-30), and wherein the second magnifying lens of each of the diagnostic eyewear has a different magnification power than the other second magnifying lenses (Ono Fig. 6; col. 6:7-14; col. 7:20-30; claim 8).
	As to claim 15, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Ono further teaches the frame is 180o rotationally symmetric about a line of sight axis of the eyewear (Ono Fig. 10; col. 7:5-25).
	As to claim 16, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Ono further teaches the frame is 180o rotationally symmetric about a horizontal bisection line that intersects the line of sight axis (Ono Fig. 10; col. 7:5-25).
	As to claim 20, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Ono further teaches from 2 to 10 of the diagnostic eyewear (Ono claim 8).
	As to claim 21, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Ono further teaches from 3 to 6 of the diagnostic eyewear (Ono claim 8).
	As to claim 22, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Ono further teaches the different magnification powers of the second magnifying lenses ranges from +0.25 to +10.00 (Ono Fig. 6 - SPH from 0.00 to +6.00).
	As to claim 23, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Ono further teaches the different magnification powers of the second magnifying lenses ranges from +0.50 to +5.00 (Ono Fig. 6 - SPH from 0.00 to +6.00).
	As to claim 24, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Ono further teaches the magnification powers of the second magnifying lenses have incremental differences of at least +0.10 (Ono Fig. 6 - difference of 0.50).
	As to claim 25, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Ono further teaches the magnification powers of the second magnifying lenses have incremental differences of at least +0.25 (Ono Fig. 6 - difference of 0.50).
	
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 13 above, and further in view of Hopkins (US 3,476,466; of record).
	As to claim 17, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and further teaches first and second temple pieces movable from extending rearwardly (Ono Fig. 1 - 3, 4; Fig. 10 - 3, 4), but doesn’t specify the temples are movable from rearwardly to second positions extending forwardly from the first and second lenses.  In the same field of endeavor Hopkins teaches eyewear having temples movable from rearwardly to forwardly from the first and second lenses (Hopkins Fig. 1 - 12; Fig. 3; col. 1:33-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the hinges as extending rearwardly and movable to forwardly since, as taught by Hopkins, reversibly hinged temples are well known in the art for the purpose of protecting the lenses when laid on a desk or table (Hopkins Fig. 1 - 12; Fig. 3; col. 1:33-38).
	As to claim 18, Ono in view of Hopkins teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Hopkins further teaches the first and second temple pieces are movable in horizontal planes from the first rearwardly extending positions to the second forwardly positions (Hopkins Figs. 1-3 - 12).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 13 above, and further in view of Harbour (US 5,729,324; of record).
	As to claim 19, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and while Ono further teaches the non-magnifying lens can have no power (no diopter strength), doesn’t specify it is structurally plano. In the same field of endeavor Harbour teaches diagnostic eyewear zero plano lenses (Harbour Fig. 3; col. 3:33-35; col. 5:65-67; col. 6:1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the zero power lens as plano since, as taught by Harbour, plano lenses are zero power/non-strength lenses (Harbour col. 5:65-67; col. 6:1-8).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 21, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Meister, Darryl, and James E Sheedy. Introduction to Ophthalmic Optics. Carl Zeiss Vision, 2008; pages 36-37
        2 Meister, Darryl, and James E Sheedy. Introduction to Ophthalmic Optics. Carl Zeiss Vision, 2008; page 40, Table 7
        3 Meister, Darryl, and James E Sheedy. Introduction to Ophthalmic Optics. Carl Zeiss Vision, 2008. Pages 20, 26, 96-97
        4 https://en.wikipedia.org/wiki/Lens